Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 1 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 2 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 3 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 4 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 5 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 6 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 7 of 8
Case 19-10279-SDM   Doc 8   Filed 02/05/19 Entered 02/05/19 13:35:30   Desc Main
                            Document      Page 8 of 8
